 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA SALAZAR,                                   No. 2:19-cv-1336-EFB P
12                        Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    BROWN, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
18   under 42 U.S.C. § 1983. On February 11, 2020, the court determined that plaintiff’s complaint
19   had alleged, for screening purposes, a viable Eighth Amendment deliberate indifference claim
20   against defendants Grant and Singh, but had not alleged any viable claims against defendant
21   Brown. ECF No. 5. The court informed plaintiff he could proceed with the claim against
22   defendants Grant and Singh or file an amended complaint within 30 days. Id. Plaintiff has
23   elected to proceed only with the claim against defendants Grant and Singh. See ECF No. 8.
24           Accordingly, it is ORDERED that the Clerk is directed to randomly assign a United States
25   District Judge to this case.
26   /////
27   /////
28
                                                        1
 1          Further, it is RECOMMENDED that plaintiff’s claims against defendant Brown be
 2   dismissed without prejudice.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: March 10, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
